Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00484-CV

                     BUCKSTOP ACQUISITION COMPANY, LLC,
                                  Appellant

                                             v.

          Cristino CASTANEDA, individually and d/b/a Thermo Cooling Insulation,
                                      Appellee

                  From the 38th Judicial District Court, Real County, Texas
                              Trial Court No. 2016-3309-DC
                      Honorable Spencer W. Brown, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Buckstop Acquisition Company, LLC.

       SIGNED June 13, 2018.


                                              _____________________________
                                              Karen Angelini, Justice